                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

United States of America

        v.                                            Case No. 2:17-cr-48

Camilo Rocha-Ayon

                                    OPINION AND ORDER
        Defendant pleaded guilty to Count 1 of the indictment, which
charged       him    with    conspiracy          to    possess      with   the    intent      to
distribute 5 kilograms or more of cocaine in violation of 21 U.S.C.
§846.    He was sentenced to a term of incarceration of 120 months,
to be followed by a 5-year term of supervised release.                            The Bureau
of Prisons (“BOP”) reports that his projected release date is
August 27, 2025.            See www.bop.gov/inmateloc/ (last visited April
26, 2021).
        On April 29, 2020, defendant filed a pro se motion for
compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A)(i), as
amended      by     the    First    Step    Act       of   2018,    due    to    his   medical
conditions and the presence of COVID-19 at his institution.                                 Doc.
40.     Defendant also asked to be placed on home confinement under
the Coronavirus Aid, Relief, and Economic Security Act (“CARES
Act”), §12003(b)(2), which permits the BOP to lengthen the maximum
amount       of    time    for     which    an    inmate     may     be    placed      on   home
confinement under 18 U.S.C. §3624(c)(2).                           See CARES Act, Pub.L.
116-136, Div. B., Title II, §12003(b)(2). In an order filed on May
7, 2020, the court denied defendant’s request for home confinement,
and   also        denied    defendant’s      motion        for     compassionate       release
without      prejudice       due    to     defendant’s       failure       to    exhaust     his
administrative remedies.              Doc. 43.
        On February 4, 2021, defendant filed another motion for
compassionate release based on his medical conditions and the
threat of COVID-19.      Doc. 44.     Defendant submitted a request for
compassionate release to the warden, which was denied by the warden
on November 20, 2020.     Doc. 44-1, p. 1.    The warden also determined
that defendant did not qualify for release on home confinement
under the CARES Act.     Doc. 44-1, p. 4.    Counsel was later appointed
to represent the defendant.         Counsel filed a supplemental motion
for compassionate release on April 5, 2021.               Doc. 49.       The
government filed a response in opposition to the motions on April
23, 2021.       The government did not contest that defendant had
exhausted his administrative remedies, but argued that defendant
has not shown an extraordinary and compelling reason warranting his
release, and that any grounds for release are outweighed by the
statutory sentencing factors in 18 U.S.C. §3553(a).           Doc. 51.
I. Home Confinement Under the CARES Act
     To   the   extent   that   defendant    continues   to   request    home
confinement under the CARES Act, his motion is not well taken.
Under 18 U.S.C. §3621(b), the BOP has the sole authority to
determine the place of a defendant’s confinement.         Under the CARES
Act and §3624(c), the BOP director now has authority to grant home
confinement to a larger group of prisoners.         See United States v.
Read-Forbes, No. 12-20099-01-KHV, 2020 WL 1888856, at *5 (D. Kan.
Apr. 16, 2020).    However, only the BOP has the authority to decide
whether home confinement under the CARES Act is appropriate.             See
United States v. Daniels, No. 4:08-CR-0464-SLB, 2020 WL 1938973 at
*1-2 (N.D. Ala. Apr. 22, 2020).           Defendant’s motion for release
under the CARES Act is denied.
II. Standards for Compassionate Release


                                      2
        The court can reduce a sentence under §3582(c)(1)(A)(i) if the
court finds that “extraordinary and compelling reasons warrant such
a reduction[.]”        §3582(c)(1)(A)(i).            District courts have full
discretion      to   define   what     constitutes        an     “extraordinary   and
compelling” reason.        See United States v. Jones, 980 F.3d 1109,
1111 (6th Cir. 2020). The court must also consider the factors set
forth    in   §3553(a)   to   the     extent    that      they    are   applicable.
§3582(c)(1)(A). If, after weighing the §3553(a) factors, the court
decides that the motion is well taken, the court may reduce the
term of imprisonment and may impose a new term of supervised
release with or without conditions.                   §3582(c)(1)(A).          Section
3582(c)(1)(A) does not authorize court to order that the defendant
serve the remainder of his sentence on home confinement, but the
court can order home confinement as a condition of supervised
release.      United States v. Spencer, No. 20-3721, 2020 WL 549832
(6th Cir. Sept. 2, 2020). The grant of compassionate release is at
the discretion of the court.                United States v. Kincaid, 802 F.
App’x 187, 188 (6th Cir. 2020).
        As the government notes, Section 3582(c)(1)(A) also requires
that    “such   a    reduction   is    consistent      with       applicable    policy
statements issued by the Sentencing Commission[.]” §3582(c)(1)(A).
Defendant’s request for release does not satisfy any definition of
an   “extraordinary      reason”      set    forth   in    U.S.S.G.     §1B1.13    and
Application Note 1 to that section. However, the Sixth Circuit has
held that the policy statements contained in §1B1.13 do not apply
to cases in which an inmate files a motion for compassionate
release, and that district courts have full discretion to define
what constitutes an “extraordinary and compelling” reason without


                                            3
consulting the policy statement.              See Jones, 980 F.3d at 1111.
Therefore, the court will not base its decision on the policy
statements.
III. Reasons for Compassionate Release
        Defendant, who is 52 years old, argues that he is at an
increased risk of serious illness from COVID-19 due to his health
conditions,     in     particular,     Type    II   diabetes,    hypertension,
hyperlipidemia, obesity and sleep apnea (he uses an CPAP machine).
Hyperlipidemia and sleep apnea are not on the Centers for Disease
Control (“CDC”) list of conditions which can increase a person’s
risk    of   serious    illness   when       contracting    COVID-19.         See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited April
26, 2021).      According to the CDC, Type II diabetes, pulmonary
hypertension and obesity can make serious illness from COVID-19
more likely, and persons with hypertension might be at a higher
risk of developing serious symptoms.
        Defendant    has   submitted     medical    records     from    the   BOP
concerning his treatment for Type II diabetes.                  A record dated
September 18, 2019, indicated that defendant was doing well on
medications without issue. Doc. 49-1, p. 1 However, defendant was
in poor compliance with diet and exercise.                 Doc. 49-1, p. 3.     A
medical record dated March 10, 2021, reported that defendant
acknowledged being “hit or miss” with his medications.                 Doc. 49-1,
p. 1.    He was informed that he was taking the maximum dose of these
medications, and that the next step was insulin.              Defendant stated
that he did not want to start insulin, and asked for additional
time to make lifestyle changes.          Doc. 49-2, p. 4.


                                         4
      Defendant     takes      medication        for   essential      (primary)
hypertension.     Doc. 44-2, p. 6.      The medical records reflect blood
pressure readings of 132/80 on September 18, 2019, Doc. 49-1, p. 2;
143/80 on November 16, 2020, Doc. 49-3, p. 1, and 141/83 on March
10, 2021, Doc. 49-2, p. 2.           The record dated November 16, 2020,
included   the    assessment    that   the   blood     pressure    reading    was
slightly high and that “we will follow closely.”            Doc. 49-3, p. 2.
The record dated March 10, 2021, indicated that the dosage of
defendant’s hypertension medication was increased.                Doc. 49-2, p.
4.   Thus, the BOP is treating and monitoring this condition.
      On September 18, 2019, defendant’s weight was recorded as
being   274    pounds.      Doc.    49-1,   p.   2.    Taking     into   account
defendant’s height (approximately 6 feet), this resulted in a body
mass index of 37.2, which is within the range of the CDC’s
guidelines for obesity.            According to the Centers for Disease
Control (“CDC”), obesity (a body mass index over 30kg/m²) is a
condition which poses a risk of severe illness from COVID-19.
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited April
26, 2021).     However, there is no evidence that defendant suffers
from any adverse physical problems specifically linked to his
weight.    See United States v. Tranter, 471 F. Supp.3d 861, 865
(N.D. Ind. July 8, 2020)(noting that BMI is “a notoriously blunt
tool”   with    clinical    limitations,     including    its     inability    to
differentiate between excess fat, muscle and bone mass, and that
defendant had not identified any current medical issues resulting
from his obesity). Defendant stated in his motion that he works at
the institution.     An individualized needs plan dated December 30,


                                       5
2020, stated that defendant is classified as CARE2, stable chronic
care, and that he had no medical restrictions and was cleared for
regular duty.      Doc. 44-1, p. 12.
     Defendant also refers to his Hispanic ethnicity as a risk
factor.   The CDC has noted that some racial minority groups have
been disproportionately affected by COVID-19 due to factors such as
poverty, discrimination, lack of access to health care, type of
employment, and housing. See https://www.cdc.gov/coronavirus/2019-
ncov/community/health-equity/racial-ethnic-disparities/increased-
risk-exposure.html (last visited April 26, 2021).            There is no
indication that any of these factors would make defendant any more
susceptible than non-minority inmates to COVID-19 in a federal
institution.
     As to the risk posed by COVID-19, defendant is currently
incarcerated at Ashland FCI, which houses 828 inmates.                   See
https://www.bop.gov/locations/institutions/ash (last visited April
26, 2021).   The BOP reports that at this time, no inmates or staff
have tested positive, and that 318 inmates and 70 staff have
recovered. See https://www.bop.gov/coronavirus (last visited April
26, 2021). This indicates that the BOP has taken substantial steps
towards mitigating the threat of COVID-19 at the institution.            At
Ashland FCI, 129 staff and 485 inmates have been vaccinated.             See
https://www.bop.gov/coronavirus (last visited April 26, 2021). The
government   has    presented   medical    records   indicating   that   the
defendant has received two doses of the Pfizer vaccine. Doc. 51-1;
Doc. 51-2.   Although defendant expresses concern that he may still
get the virus, he is substantially protected because approximately
97 percent of the inmate population at Ashland FCI have either had


                                       6
the virus or received the vaccine.
      The information presented does not establish that defendant’s
medical conditions are severe, and those conditions are being
regularly monitored and treated by the BOP. Defendant has received
the COVID-19 vaccine.       Defendant’s health conditions, as well as
those conditions considered in light of the threat of COVID-19, do
not constitute an extraordinary and compelling reason warranting a
reduction in sentence.
IV. §3553(a) Factors
      The court must also address the applicable §3553(a) factors.
The   offense   in   this    case   was   serious.     The   presentence
investigation report (“PSR”) stated that in 2016, DEA agents
identified defendant as a suspect in a drug trafficking operation.
On February 19, 2017, defendant’s vehicle was pulled over for a
traffic stop. Officers found 10 kilograms of cocaine and a package
containing 995.9 grams of Fentanyl.       Search warrants were executed
at defendant’s residence and another residence frequented by the
defendant.   Agents found 8 firearms in defendant’s residence.        A
total of $223,873 in cash was seized.        The offense of conviction
carried a mandatory minimum 10-year sentence.        The guideline range
was 120-135 months.
      As to the history and characteristics of the defendant, the
PSR reported that defendant was born in California and raised on a
ranch. He graduated from high school and has some college credits.
He has a history of substance abuse, having used methamphetamine
and cocaine in the past.        Defendant reported that he worked in
construction from 2014-1015, was employed from 2002-2012 cleaning
geothermal reactors, and had sporadic employment before then.


                                    7
Defendant indicates that if he is released, he plans to reside with
his wife in Columbus, Ohio.               Defendant claimed in his motion that
employment is available for him at X.P.O. Logistics, a shipping
warehouse, and that he would be covered by his wife’s medical
insurance.
       At the time of sentencing, defendant was in Criminal History
Category I.            He had a prior misdemeanor conviction in 2003, for
possession of a controlled substance (methamphetamine), a 2003
misdemeanor conviction for aiding and abetting an exhibition of
speed,      and    a     2009    conviction    for    driving    while     intoxicated.
Although these are all misdemeanor convictions, defendant did not
have a clean slate prior to the instant offense.
       An    individualized          needs     plan    dated    December     30,       2020,
indicates         that    defendant      has       completed    18   classes      at    the
institution, and that he has had no incidents in the last 6 months.
Doc. 44-1, p. 12.               Although this record at one point stated that
defendant’s drug education was complete, the same record also
reported that defendant has not completed the Non-Residential Drug
Abuse Program.           Doc. 44-1, pp. 12-13.          At the time of sentencing,
this court recommended to the BOP that the defendant be enrolled in
the RDAP program, Doc. 37, p. 3, and there is no evidence that he
has completed any type of intensive substance abuse program.                            The
individualized needs plan indicated that defendant was rated as
having a minimum recidivism risk.                  Doc. 44-1, p. 15.       Nonetheless,
this   offense          involved     a   substantial     quantity     of    two    highly
dangerous and addictive drugs, and the offense conduct posed a
substantial risk of harm to the public.
       The sentence imposed in this case was at the bottom of the


                                               8
guideline range.         Defendant has been in custody since February 19,
2017, and has served a little over 50 months, about 42% of his
sentence.     Considering the totality of the information in this
case, the court concludes that the reduced sentence sought by
defendant would not be sufficient to reflect the seriousness of the
offenses, promote respect for the law, provide just punishment,
afford adequate deterrence and protect the public from more crimes
by the defendant.
V. Conclusion
     The    court       finds   that    defendant    has   failed   to    show    the
existence    of    an    extraordinary      and   compelling    reason     for    his
release.     The court further concludes that the §3553(a) factors
warrant denying defendant’s motion for a reduced sentence.                       Even
assuming, arguendo, that defendant’s health conditions and the
threat of COVID-19 are sufficient to constitute an “extraordinary
and compelling reason” for a sentence reduction, that reason is
outweighed    by    the     statutory      factors    which    militate    against
defendant’s early release.             Defendant’s motions for compassionate
release (Doc. 44 and 49) are denied.


Date: April 28, 2021                          s/James L. Graham
                                        James L. Graham
                                        United States District Judge




                                           9
